DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-8, 10-21 allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-8, 10-21 (renumbered 1-20), in addition to other limitations in the claims the Prior Art of Record fails to teach, disclose or render obvious the applicant' s invention as claimed, in particular the
“partitioning a mathematical representation of the mask into multiple regions”
“for each of the regions of the mathematical representation of the mask, deriving a separate forward projection from the estimated image of the target object and the respective region, thereby acquiring multiple forward projections, wherein the multiple forward projections have one-to-one correspondence with the multiple regions; comparing the measured image of the target object with the forward projections;”

    PNG
    media_image1.png
    360
    657
    media_image1.png
    Greyscale
”, which guides the definition of forward projection as used in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261. The examiner can normally be reached M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662